[J-57-2016]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


IN RE: OBJECTION TO NOMINATION              :   No. 11 EAP 2016
PETITIONS OF JARED SOLOMON TO               :
BE A CANDIDATE DEMOCRATIC PARTY             :   Appeal from the order entered on March
NOMINATION FOR OFFICE MEMBER                :   18, 2016 in the Commonwealth Court at
OF THOSE OF REPRESENTATIVES                 :   No. 116 M.D. 2016.
FOR 202ND DISTRICT                          :
                                            :   SUBMITTED: March 24, 2016
APPEAL OF: MARK COHEN                       :


                                       ORDER


PER CURIAM
         AND NOW, this 5th day of April, 2016, the Order of the Commonwealth Court is

hereby affirmed in part and vacated in part.     The portion of the order denying the

Petition to Set Aside the Nomination Petition of Jared Solomon is affirmed. The portion

of the order imposing costs against Mark Cohen is vacated and remanded. See In re

Nomination Petition of Farnese, 17 A.3d 357 (Pa. 2011). On remand, we direct that the

Commonwealth Court’s final order assessing costs shall reference costs by category

and the amounts assessed, and shall include a rationale for the imposition of such

costs.